DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Pyun application filed with the Office on 29 March 2020.

Claims 1-19 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claim priority to a Republic of Korea Patent Application, KR 10-2019-0037021, which was filed 29 March 2019.  Therefore, the instant application has an effective filing date of 29 March 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 10 September 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: electrode 10, recited first at [0040] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S100, S400, and S500, shown in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by M. Sachsenhauser, et al. (“Surface State Mediated Electron Transfer Across the N-Type SiC/Electrolyte Interface”, Journal of Physical Chemistry C, 120(12): p. 6524-6533, 2016; hereinafter, “Sachsenhauser”).

Regarding claim 1, Sachsenhauser discloses a fundamental electrochemical study of n-type 6H-SiC and 4H-SiC electrodes in aqueous electrolytes containing the ferricyanide/ferrocyanide redox couple (Abstract; which reads upon the limitation, “[a] bio-electrode”).  Sahsenhauser teaches single-crystalline n-type 6H-SiC and 4H-SiC wafers, which were nitrogen-doped with a concentration of n ∼ (1−2) × 1018 cm−3 and n ∼ (1−2) × 1019 cm−3 (Samples, 2. Experimental Section, p. 6525), wherein the SiC electrodes were used to obtain CV curves of [Fe(CN)6]3-/[Fe(CN)6]4- (Figure 1(a); which reads upon “. . .for current measurement comprising silicon carbide (SiC) which is in contact with an analyte generating a current signal by an electrochemical reaction, the silicon carbide doped at least partially with nitrogen (N)”).

Regarding claims 2 and 3, Sachsenhauser teaches single-crystalline n-type 6H-SiC and 4H-SiC wafers, which were nitrogen-doped with a concentration of n ∼ (1−2) × 1018 cm−3 and n ∼ (1−2) × 1019 cm−3 (Samples, 2. Experimental Section, p. 6525).

Regarding claim 7, Sachsenhauser teaches single-crystalline n-type 6H-SiC and 4H-SiC wafers, which were nitrogen-doped with a concentration of n ∼ (1−2) × 1018 cm−3 and n ∼ (1−2) × 1019 cm−3 (Samples, 2. Experimental Section, p. 6525), wherein the SiC electrodes were used to obtain CV curves of [Fe(CN)6]3-/[Fe(CN)6]4- (Figure 1(a); which reads upon “a working electrode which are in contact with an analyte that generates a current signal by an electrochemical reaction, and includes silicon carbide (SiC) doped at least partially with nitrogen (N)”).  Sachsenhauser also teaches measurements were performed at room temperature using an Autolab PGSTAT12 potentiostat in a typical three-electrode configuration with a commercial glass-body Ag/AgCl reference electrode and a high surface area platinum wire counter electrode (Electrochemical Characterization, 2. Experimental Section, p. 6525; which reads upon “a counter electrode; and a current measurement unit which applies a driving voltage between the working electrode and the counter electrode to induce an electrochemical reaction of the analyte and to measure a current generated by the electrochemical reaction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sachsenhauser.

Regarding claims 4 and 5, it has been held that chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP §2112.02 II).

Allowable Subject Matter
Claims 6 and 10-19 are allowed.

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Sachsenhauser reference is the closest prior art to the present claims.  However, Sachsenhauser does not teach or suggest a substrate, as required by each of independent claims 6, 10 and 14.  Claims 11-13 depend from allowable 10; claims 15-19 depend from allowable 14.  Further, Sachsenhauser teach only cyclic voltammetry electrochemical measurements.  Therefore, the chronoamperometry recited in claims 8 and 9 are not taught or suggested by Sachsenhauser.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
1 September 2022